 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made
and entered into as of this 28th day of March 2013 (the “Effective Date”), by
and between T Bancshares, Inc. (“TBI”), and its wholly owned subsidiary T Bank,
N.A., with principal offices located at 16000 Dallas Parkway, Suite 125, Dallas,
Texas (the “Bank” and hereafter collectively referred to as the "Company"), and
Patrick Howard, a resident of Texas (hereafter the "Executive").

 

WHEREAS, the Company and the Executive previously entered into that certain
Executive Employment Agreement, dated September 4, 2007 (the “Original
Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend and restate the
Original Agreement; and

 

WHEREAS, the Company continues to desire to employ the Executive as President
and Chief Executive Officer of TBI, and the Bank, pursuant to the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will be substantially available to the Company, and that Executive
is willing and able to render such services on the terms and conditions
hereinafter set forth, and that Executive will perform all duties which,
consistent with his position, the Boards of Directors of the Bank and TBI (the
“Board”) delegates to Executive; and

 

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company; and

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Company agree as follows:

 

A. DURATION

 

Executive is an at-will employee of the Company. Subject to the provisions
contained in Sections F, G, and H, either party may terminate this Agreement by
sending written notice of such termination at least thirty (30) days prior to
the termination date. Both parties acknowledge and agree that, in the event this
Agreement is terminated by either party, the provisions of Paragraphs 12, 13,
14, 15, 16, 17, 18, 28, 36, 37 and 39 through 44 will survive the termination of
this Agreement.

 

 

 

 

B. COMPENSATION

 

3.   All payments of salary and other compensation to the Executive shall be
payable in accordance with the Company's ordinary payroll and other policies and
procedures.

 

a.So long as Executive is employed by the Company in good standing, during the
first year following the Effective Date, the Company agrees to compensate the
Executive on a salary basis of $7,083.33 semi-monthly, subject to (i) any
increases authorized by the Board or (ii) otherwise agreed to by the Company and
the Executive.

 

b.During his employment with the Company, Executive shall be entitled to
participate in the Executive Incentive Plan (the “Incentive Plan”).

 

4.  The Company and the Executive acknowledge and agree that, subject to the
provisions of Paragraph 5 of this Agreement, the Executive shall be entitled to
receive employee and dependent health insurance, dental insurance, sick leave
and vacation, and any additional benefits provided to all Company employees all
in accordance with the Company's employment policies and plans.

 

5.  The Executive acknowledges and agrees that any employee benefits provided to
the Executive by the Company incident to the Executive's employment are governed
by the applicable plan documents, summary plan descriptions or employment
policies, and may be modified, suspended or revoked at any time, in accordance
with the terms and provisions of the applicable documents.

 

C. RESPONSIBILITIES

 

6.  The Executive acknowledges and agrees that he shall be employed as President
and Chief Executive Officer of the Company and will report to the Board. The
Executive covenants and agrees that he will faithfully devote his best efforts
and his primary focus to his positions with the Company.

 

7.  The Executive acknowledges and agrees that the duties and responsibilities
of the Executive required by his positions are wholly within the discretion of
the Board, and may be modified, or new duties and responsibilities imposed by
the Board at any time, without the approval or consent of the Executive.
However, these new duties and responsibilities may not constitute immoral or
unlawful acts. In addition, the new duties and responsibilities must be
generally consistent with the Executive's role as President and Chief Executive
of a financial institution.

 

8.  The Executive acknowledges and agrees that, during the term of this
Agreement, he has a fiduciary duty to the Company and its subsidiaries will not
engage in any activity during the term of this Agreement, which will or could,
in any significant way, harm the business, business interests, or reputation of
the Company, its subsidiaries, its employees, or the Board.

 

 

 

 

9.  The Executive acknowledges and agrees that he will not directly or
indirectly engage in competition with the Company at any time during the
existence of the employment relationship between the Company and the Executive,
and the Executive will not on his own behalf, or as another's agent or employee,
engage in any of the same or similar duties and/or Company-related
responsibilities required by the Executive's position with the Company, other
than as an employee of the Company pursuant to this Agreement or as specifically
approved by the Board of the Company.

 

D. NONINTERFERENCE

 

10.  In his position of employment, the Executive has been and will continue to
be provided with certain of the Company’s confidential information and trade
secrets (hereafter "Proprietary Information") pertaining to, or arising from,
the business of the Company, and its affiliates (if any), upon execution of this
Agreement and for the duration of Executive’s employment with the Company. The
Executive hereby agrees and acknowledges that such Proprietary Information is
unique and valuable to the Company's business and that the Company would suffer
irreparable injury if this information were publicly disclosed, or used for
purposes other than on behalf of the Company. Therefore, the Executive agrees to
keep in strict secrecy and confidence, both during and after the period of his
employment, any and all Proprietary Information that the Executive acquires, or
to which the Executive has access, during employment by the Company, that has
not been publicly disclosed by the Company. The Proprietary Information covered
by this Agreement shall include, but shall not be limited to, information
relating to any financial information, processes policies, procedures, pricing,
plans, devices, compilations of information, technical data, mailing lists,
methods of distributing, names of suppliers, and customers, arrangements entered
into with suppliers, vendors, and customers, marketing strategies, and other
trade secrets of the Company.

 

11. In consideration for the Company’s agreement to provide the Executive with
access to and use of certain of its Proprietary Information, the Executive
concurrently covenants and agrees that, for a period of one year subsequent to
the termination of this Agreement, whether such termination occurs at the
insistence of the Company or the Executive, the Executive shall not recruit,
hire, or attempt to recruit or hire, directly or by assisting others, any other
employees of the Company, nor shall the Executive contact or communicate with
any other employees of the Company for the purpose of inducing other employees
to terminate their employment with the Company. For purposes of this covenant,
"other employees" shall refer to employees who are still actively employed by or
were employed by the Company within the prior year, or doing business with the
Company at the time of the attempted recruiting or hiring.

 

12.  The Executive expressly represents that he has no agreements with, or
obligations to, any party which conflict, or may conflict, with the interests of
the Company or with the Executive's duties as an employee of the Company.

 

13.  The Executive acknowledges and agrees that in exchange for the execution of
the noninterference agreement set forth in this Section D, the Executive will
receive substantial, valuable consideration including confidential trade secret
and Proprietary Information relating to the identity and special needs of the
Company's current and prospective customers, the Company's current and
prospective services, the Company's business projections and market studies, the
Company's business plans and strategies, the Company's studies and information
concerning special services unique to the Company and that in the absence of the
Executive’s agreements herein, he would not have had access to such unique and
valuable consideration. The Executive further acknowledges and agrees that his
agreements in this Section D are a material inducement to the Company’s
agreement to enter into and continue this relationship. The Executive
acknowledges and agrees that these items collectively constitute fair and
adequate consideration for the execution of the noninterference agreement set
forth above.

 

 

 

 

14.  In consideration for the above-recited valuable consideration, and as a
material inducement for the Company’s agreements herein, including the Company’s
promise to furnish Executive with access to its Proprietary Information, the
Executive understands and agrees that during the continuation of this Agreement
and for a period of twelve (12) months following the termination of his
employment for whatever reason (both of which periods shall collectively be
referred to as the ("Restricted Period")), the Executive will not directly or
indirectly, alone or for his/her own account, or as owner, partner, investor,
member, trustee, officer, director, shareholder, employee, consultant,
distributor, advisor, representative or agent of any partnership, joint venture,
corporation, trust, or other business organization or entity, contact, solicit,
or seek to divert the business or patronage of any person, association,
corporation or other business organization or entity with whom Executive is
familiar because of his employment with the Company and/or about whom Executive
has learned Proprietary Information during his/her employment at the Company
(“Customers”). For purposes of this Section D, the parties agree that the
prohibitions outlined herein are limited to the metropolitan statistical areas,
as defined by the US Office of Management & Budget, where such Customers are
located, and that it is agreed that doing business with such Customers from
remote locations, telephonically, electronically or otherwise is deemed to
violate the geographic restrictions hereof. It is the desire of the Company and
the Executive that these restrictions be enforced to the fullest extent allowed
by law.

 

15.  It is hereby further agreed by the Company and the Executive that if the
non-solicitation covenants contained in this NONINTERFERENCE section should be
held by any court or other constituted legal authority to be void or otherwise
unenforceable in any particular area or jurisdiction despite those modifications
outlined above, then the parties shall consider this Agreement to be amended and
modified in that particular area or jurisdiction so as to eliminate therefrom
any part of or the entire covenant that the particular area or jurisdiction
finds void or otherwise unenforceable, but as to all other areas and
jurisdictions covered by this Agreement, the non-solicitation covenants
contained herein shall remain in full force and effect as originally written.

 

16.  If Executive is found to have violated any of the provisions of this
Section D, Executive agrees that the restrictive period of each covenant so
violated shall be extended by a period of time equal to the period of violation
by him. Nothing in this Paragraph 16 shall reduce or abrogate the Executive's
obligations under any other section of this Agreement.

 

 

 

 

E. REMEDIES

 

17.  In the event that the Executive violates any of the provisions set forth in
this Agreement relating to NONINTERFERENCE, the Executive acknowledges and
agrees that the Company may suffer immediate and irreparable harm. Consequently,
the Executive acknowledges and agrees that the Company shall be entitled to
immediate injunctive relief, either by temporary or permanent injunction, to
prevent such a violation, without regard to the application of Section D of this
Agreement and that if Executive is receiving payments pursuant to either
sections G or H of this Agreement, the Company may terminate such payments
without limiting its right to specific performance, injunctive relief, or any
other category of relief or damages.

 

F. TERMINATION

 

18.  The Executive acknowledges and agrees that the Board of the Company
reserves the right to terminate this Executive Agreement, for any reason, by
providing the Executive with thirty (30) days' written notice of the
termination, delivered in person, or by certified U.S. mail to the Executive's
last known address reflected in the Company's personnel records. Such notice
shall be effective upon personal delivery or three days after mailing by
certified U.S. mail. However, if the Agreement is terminated at the Company's
insistence without Good Cause, as defined in this Agreement, the Company
covenants and agrees to provide the Executive with the severance set forth in
Section H of this Agreement.

  

19.  The Executive acknowledges and agrees that the Company may terminate this
Agreement at any time, without notice, for any "Good Cause" defined as the
following:

 

a.In the event the Executive violates any material provision of this Agreement
or is grossly negligent in the performance of his duties hereunder in the
reasonable judgment of a majority of the full Board, and fails to cure such
violation or the effects of such gross negligence within a reasonable period
after written notice to the Executive by the Company specifying in reasonable
detail the alleged violation;

b.The determination by a majority of the full Board, that (i) the Executive has
failed to follow the policies adopted by the Board and fails to cure such breach
or violation within a reasonable period after written notice to Executive by the
Company specifying in reasonable detail the alleged breach or violation or (ii)
that Executive has engaged in such actions or omissions that would constitute
unsafe or unsound banking practices;

c.In the event the Executive is convicted of a felony or a misdemeanor involving
moral turpitude;

d.In the event the Executive engages in gross misconduct in the course and scope
of his employment with the Company including indecency, immorality, gross
insubordination, dishonesty, unlawful harassment, use of illegal drugs, or
fighting;

e.In the event a majority of the full Board of the Company determines, in good
faith, that the Executive’s job performance is unsatisfactory and has given the
Executive written notice of such determination which specifically enumerates the
reason(s) for such determination and a reasonable opportunity, which shall not
be less than 180 days, to correct such unsatisfactory performance; or

f.In the event the Executive is prohibited from engaging in the business of
banking by any governmental regulatory agency having jurisdiction over the
Company or is in any way suspended or prohibited from participation in any
government enhanced lending program by the applicable government agency.

 

 

 

 

If during his employment, Executive is terminated for Good Cause or resigns his
employment for any reason other than for Good Reason (as defined below);
Employee will be entitled only to receive base salary through the date of such
termination, pay in lieu of any unused vacation in accordance with the Company’s
normal practice, and any benefits to which Executive is entitled under the terms
of the Company’s employee benefit plans and programs (“Standard Termination
Payments”).

 

20.  The Company acknowledges and agrees that the Executive reserves the right
to terminate this Agreement at any time, for any reason, with or without cause,
by providing thirty (30) days written notice, by personal delivery or certified
U.S. mail, to the Company at its principal business address of the Executive's
intention to terminate this Agreement. Such notice shall be effective upon
personal delivery or three days after mailing by certified U.S. mail. In the
event of such termination, Executive will be entitled to receive the Standard
Termination Payments.

 

21.  The Executive acknowledges and agrees that in the event of the Executive's
death, this Agreement will terminate immediately, without notice, on the date of
the Executive's death. The Executive acknowledges and agrees that, in the event
of his death, the Company will pay to the Executive's estate the Standard
Termination Payments.

 

22.  The Executive acknowledges and agrees that this Agreement will terminate
immediately, without notice, in the event the Executive becomes physically or
mentally disabled, as defined by 29 C.F.R. § 1630.2(g)(1), and cannot perform
the essential functions of his position, with or without reasonable
accommodation for the period designated by the Executive's disability insurance
after which disability payments will begin. In the event of such termination,
Executive will be entitled to receive the Standard Termination Payments.

 

23.  The Executive acknowledges and agrees that in the event of termination of
this Agreement, for whatever reason, whether at the insistence of the Executive
or at the insistence of the Company, the Executive will return to the Company
within seventy-two (72) hours of the time when notice of termination is
communicated by either party, or sooner if requested by the Company, any
Proprietary Information in his possession, custody or control, and all
equipment, literature, documents, data, information, order forms, memoranda,
correspondence, customer and prospective customer lists, customer's orders,
records, cards or notes acquired, compiled or coming into the Executive's
knowledge, possession or control in connection with his activities as an
employee of the Company, as well as all machines, parts, equipment or other
materials received from the Company or from any of its customers, agents or
suppliers, in connection with such activities.

  

 

 

 

G. CHANGE IN CONTROL

 

24.  The parties acknowledge that the Executive has agreed to assume the
position of President and Chief Executive Officer of the Company and to enter
into this Agreement based on his confidence in the current owners of the Company
and the direction of the Company provided by the current Board. If the Company
should undergo a "Change of Control," as defined below, then the Executive may
be entitled to certain compensation and benefits under the following
circumstances.  If, during the term: (i) Executive voluntarily terminates his
employment with the Company (or its successor) after a minimum of six (6) months
following a Change in Control (as defined below), or (ii) Executive’s employment
is terminated by the Company (or its successor) without Good Cause, or Employee
terminates his employment for Good Reason (as defined below), in either case
within twenty-four (24) months following a Change in Control, Employee shall be
entitled to receive the compensation and benefits described in this Section G.
Executive shall notify the Company of such election by personal delivery or
certified U.S. mail that he intends to terminate this Agreement based upon the
Change of Control. Notice of termination shall be effective upon delivery or
three (3) days after mailing by certified U.S. mail.

 

25.  In the event of a Change in Control, the Company agrees and acknowledges
that the Executive (or his Beneficiaries, if applicable) shall have the right to
receive a cash lump sum payment equal to 299% of his Base Amount as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (“Code”),
paid by the Company within thirty (30) days upon a Change in Control or under
such other terms as may be mutually agreed. In the event that the Executive is
entitled to any payment under Section H, payment under this Section G shall be
offset by such amount. As a condition of his right to receive the payment
described in this Section G, Executive acknowledges and agrees that he will
execute, and will not revoke, and deliver a general release and waiver of claims
in a form provided by the Company at the time of termination.

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not be required to pay any benefit under this Agreement if, upon the
advice of counsel, the Company determines that the payment of such benefit, when
aggregated with payments the Executive receives under other agreements, would be
prohibited by 12 C.F.R. Part 359 or any other regulations regarding employee
compensation promulgated by any regulatory agency having jurisdiction over the
Company or its affiliates, or to the extent any benefit would be a
non-deductible excess parachute payment under Section 280G of the Code, or
create an excise tax under the excess parachute rules of Sections 280G and 4999
of the Code. To the extent possible, the Company shall reduce the benefit paid
under this Agreement to the maximum benefit that would be deductible and would
not result in any such excise tax.

 

26.  As used in this Agreement, a "Change in Control" shall be deemed to have
occurred in any of the following instances:

 

a.TBI or the Bank is merged or consolidated with another entity and as a result
of such merger or consolidation less than fifty percent (50%) of the outstanding
voting securities (on a fully diluted basis) of the surviving or resulting
entity are owned in the aggregate by the former shareholders of TBI;

b.TBI or the Bank sells all or substantially all of its assets to another
entity;

 

 

 

 

c.(i) any person or group (a “Person”) within the meaning of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”), including
without limitation existing shareholders of the Company, acquires or otherwise
becomes the owner of fifty percent (50%) or more of the outstanding voting
securities of TBI or the Bank and (ii) if such Person causes, encourages or
otherwise provides for an employee, officer, representative or agent of such
Person to be elected to the Board; or

d.During any period of two consecutive years, individuals who, at the beginning
of such period constituted the members of the Board of the Company, cease for
any reason to constitute at least a majority of such Board, unless the election,
or the nomination for election by the Company’s shareholders, of each new
Director was approved by a vote of at least two-thirds of the Directors still in
office who were Directors at the beginning of the period; provided, however,
that no individual shall be considered a member of the Board of the Company at
the beginning of such period if such individual initially assumed office as the
result of either an actual or threatened election contest or proxy contest.

 

 Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if a Person becomes a beneficial owner, directly or indirectly, of
securities representing fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities solely as a result of an
acquisition by the Company of its own voting securities which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person.

 

Furthermore, notwithstanding anything contained herein to the contrary, if the
Executive’s employment is terminated and he reasonably demonstrates that such
termination was at the request of a third party who has indicated an intention
of taking steps reasonably calculated to effect a Change in Control, or such
termination otherwise occurred in connection with, or in anticipation of, a
Change in Control, then for all purposes hereof, a Change in Control shall be
deemed to have occurred on the day immediately prior to the date of such
termination of his employment.

 

27.  For purposes of this Agreement, “Good Reason” shall mean any one or more of
the following occurrences: (i) Executive’s base salary as defined in 3.a. of
this Agreement or as it may be increased subsequent to the Effective Date, is
reduced other than with the consent of the Executive; (ii) Executive’s status or
responsibilities with the Company are materially reduced, or Executive is
assigned duties which are inconsistent with such status or responsibilities, or
Executive’s business location is materially changed; (iii) the Company (or its
successor) fails to continue in effect any pension, health care or benefit plan
, Incentive Plan, or other arrangement in which Executive was participating, or
the Company (or their successors) takes some action which materially reduces
Executive’s benefits under any such plan or program, without (in either such
case) providing Executive with substantially similar benefits, unless such
change applies to all similarly situated executives of the Company; or (iv) any
successor to the Company in connection with a Change in Control does not
expressly assume this Agreement; or (v) the Incentive Plan in which the
Executive participates is materially changed without the Executive’s
concurrence.

 

 

 

 

H. SEVERANCE

 

28.  The Executive and the Company acknowledge and agree that, if the Company
terminates Executive’s employment at any time for any reason other than Good
Cause, as defined in this Agreement, or Executive terminates his employment for
Good Reason, as defined above, the Executive shall be entitled to severance pay
to be paid in accordance with the normal payroll procedure of the Company. Such
severance pay shall be equal to the Base Amount as defined in the Code and shall
continue for twelve (12) months from the date of termination. In addition,
Executive shall be entitled to receive employee and dependent health insurance,
dental insurance, and any additional benefits provided to all Company employees,
at a cost comparable to that paid by other employees, all in accordance with the
Company's employment policies and plans for a period of one year following the
date of termination. In the event that the Executive is entitled to any payment
under Section G, no payment shall be due under this Section H. As a condition of
his right to receive the payment described in this Section H, Executive
acknowledges and agrees that he will execute, and will not revoke, and deliver a
general release and waiver of claims in a form provided by the Company at the
time of termination.

 

I. SEVERABILITY

 

29.  The Executive acknowledges and agrees that each covenant and/or provision
of this Agreement shall be enforceable independently of every other covenant
and/or provision. Furthermore, the Executive acknowledges and agrees that, in
the event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.

 

J. WAIVER

 

30.  The parties acknowledge and agree that the failure of either to enforce any
provision of this Agreement shall not constitute a waiver of that particular
provision, or of any other provisions of this Agreement.

 

K. SUCCESSORS AND ASSIGNS

 

31.  The Executive acknowledges and agrees that this Agreement may be assigned
by the Company to any successor-in-interest and shall inure to the benefit of,
and be fully enforceable by, any successor and/or assignee; and this Agreement
will be fully binding upon, and may be enforced by the Executive against, any
successor and/or assignee of the Company.

 

32.  The Executive acknowledges and agrees that his obligations, duties and
responsibilities under this Agreement are personal and shall not be assignable,
and that this Agreement shall be enforceable by the Executive only. In the event
of the Executive's death, this Agreement shall be enforceable by the Executive's
estate, executors and/or legal representatives, only to the extent provided
herein.

  

 

 

 

L. CHOICE OF LAW

 

33.  Both parties acknowledge and agree that the law of the State of Texas will
govern the validity, interpretation and effect of this Agreement, and any other
dispute relating to, or arising out of, the employment relationship between the
Company and the Executive.

 

M. MODIFICATION

 

34.  Both parties acknowledge and agree that this Agreement constitute the
complete and entire agreement between the parties regarding the employment of
Executive; that the parties have executed this Agreement based upon the express
terms and provisions set forth herein; that the parties have not relied on any
representations, oral or written, which are not set forth in this Agreement;
that no previous agreement, either oral or written, shall have any effect on the
terms or provisions of this Agreement; and that all previous agreements, either
oral or written, are expressly superseded and revoked by this Agreement.

 

35.  Both parties acknowledge and agree that the covenants and/or provisions of
this Agreement may not be modified by any subsequent agreement unless the
modifying agreement; (i) is in writing; (ii) contains an express provision
referencing this Agreement; (iii) is signed by the Executive; and (iv) is
approved by a majority of the Board of the Company.

 

N. INDEMNIFICATION

 

36.  During the term of this Agreement, TBI and the Bank shall indemnify the
Executive against all judgments, penalties, fines, amounts paid in settlement
and reasonable expenses (including, but not limited to, attorneys' fees)
relating to his employment by the Company to the fullest extent permissible
under the law, including, without limitation, the National Banking Act, Article
2.02-1 of the Texas Business Organization Code, TBI’s Certificate of Formation
and Bylaws, the Bank’s Articles of Association and Bylaws, and may purchase such
indemnification insurance as the Board may from time to time determine.

 

O. ARBITRATION

 

37.  Any dispute, controversy, or claim arising out of or relating to this
Agreement or breach thereof, or arising out of or relating in any way to the
employment of the Executive or the termination thereof, shall be submitted to
arbitration in accordance with the Employment Dispute Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court of competent jurisdiction. In reaching
his or her decision, the arbitrator shall have no authority to ignore, change,
modify, add to or delete from any provision of this Agreement, but instead is
limited to interpreting this Agreement. Notwithstanding the arbitration
provisions set forth in this Agreement, the Executive and the Company
acknowledge and agree that nothing in this Agreement shall be construed to
require the arbitration of any claim or controversy arising under the
NONINTERFERENCE section of this Agreement. These provisions shall be enforceable
by any court of competent jurisdiction and shall not be subject to this section
of the Agreement. The Executive and the Company further acknowledge and agree
that nothing in this Agreement shall be construed to require arbitration of any
claim for workers' compensation or unemployment compensation.

 

 

 

 

P. LEGAL CONSULTATION

 

38.  The Executive and the Company acknowledge and agree that both parties have
been accorded a reasonable opportunity to review this Agreement with legal
counsel prior to executing the agreement.

 

Q. MISCELLANEOUS

 

39.  The Executive shall make himself available, upon the request of the
Company, to testify or otherwise assist in litigation, arbitration, or other
disputes involving the Company, or any of the directors, officers, employees,
subsidiaries, or parent corporations of either, at no additional cost during the
term of this Agreement and at any time following the termination of this
Agreement.

 

40.  The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the date of termination, or otherwise.

 

41.  In the event either party institutes arbitration or litigation to enforce
or protect its rights under this Agreement, the prevailing party in such
arbitration or litigation shall be entitled, in addition to all other relief, to
reasonable attorneys’ fees, out-of-pocket costs, disbursements, and arbitrator's
fees relating to such arbitration or litigation.

 

42.  This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.

 

43. This Agreement will not be in effect until the date this Agreement is fully
executed by the Executive and the Company.

 

 

 

 

R. NOTICES

 

44.  Any and all notices of documents or other notices required to be delivered
under the terms of this Agreement shall be addressed to each party as follows:

 

EXECUTIVE:

 

Patrick Howard

4100 Forbes Drive

Plano, Texas 75093

 

COMPANY:

 

T Bancshares, Inc.

Chairman of the Board

16000 Dallas Parkway, Suite 125

Dallas, TX 75248

 

[Signature Page Follows]

 

 

 

 

EXECUTED ON THIS DATE FIRST WRITTEN ABOVE.

 

    “EXECUTIVE”       /s/ Thad Hutcheson    /s/ Patrick Howard WITNESS          
    “COMPANY”           T BANK N.A.       /s/ Thad Hutcheson   /s/ Dan R. Basso
WITNESS   Chairman of the Board

 

    T BANCSHARES, INC.        /s/ Thad Hutcheson    /s/ Dan R. Basso WITNESS  
Chairman of the Board

 

 

 

 

